This is a prosecution begun by affidavit, which affidavit is, in words and figures, as follows:
"State of Alabama, Morgan County.
                      "In the Morgan County Court.
"Before me, W. T. Lowe, as Judge of the Morgan County Court, personally appears H. R. Summer who, after being duly sworn, says that within twelve months before the making of this affidavit, and in Morgan County, Alabama, George W. Young did act as agent for the Southern Sheet Metal Works, a corporation, engaged in business as a tin ship without the privilege license being paid, contrary to law and against the peace and dignity of the State of Alabama. [Italics ours.]
"This 17 day of January, 1927.
"H. R. Summer.
"Sworn to and subscribed before me, this 17 day of Jan. 1927.
"W. T. Lowe."
One of the grounds of the demurrer interposed to this affidavit was that it "fails to charge said defendant with any violation of the law."
We hold this ground of the demurrer should have been sustained.
Our holding, while it may appear technical, is yet inescapable.
We must take the record as it is submitted to us, and know of no rule which authorizes us, in reviewing the trial court's action on appellant's demurrer, to hold that the language of the affidavit is any different from that which, literally, appears in the transcript.
For the error in overruling appellant's demurrer to the affidavit, the judgment appealed from is reversed, and the cause remanded.
Reversed and remanded.